       SIMMONS & GREENE, P.C.
1              2432 W. Peoria Ave.
                   Suite 1284
                Phoenix, AZ 85029
2
            Telephone: (602) 279-0455
            carlene@simmonsgreenelaw.com
3

4    Carlene M. Simmons, #022280
     Attorney for Debtors
5
                                    UNITED STATES BANKRUPTCY COURT
6
                                              DISTRICT OF ARIZONA
7

8     In re:                                               In Proceedings Under Chapter 13

9                                                          Case no.: 2:20-bk-01582-MCW
      ANTHONY R. MARTINEZ,
10                                                         DEBTOR’S MOTION TO EXTEND THE
      And                                                  AUTOMATIC STAY TO ALL CREDITORS
11
                                                           PURSUANT TO SECTION 362(c)(3)
12    CANDACE M. MARTINEZ,

13                      Debtors.

14

15
               NOW COME Anthony M. Martinez (hereinafter referred to as “Debtor”), and Candace M. Martinez
16
     (hereinafter referred to as “Co-Debtor” and collectively as “Debtors”), by and through their attorney, Carlene
17

18   M. Simmons, to move this honorable Court for entry of an Order on Debtor’s Motion to Extend the Automatic

19   Stay pursuant to Section 362(c)(3), and in support thereof, respectfully represent as follows:

20             1.     Co-Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on June 16,

21                    2016.
22
               2.     Debtor and Co-Debtor were married on January 18, 2018.
23
               3.     On April 19, 2019, Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code.
24
               4.     Prior to filing the instant case, Debtor’s prior Chapter 13 case, 2:19-bk-04775-DPC, was filed
25
     on April 19, 2019 and was dismissed on February 3, 2020.
26

27

28                                                                                                                1

Case 2:20-bk-01582-MCW              Doc 8 Filed 02/18/20 Entered 02/18/20 10:19:27                    Desc
                                    Main Document    Page 1 of 3
1            5.       Prior to filing the instant case, Co-Debtor’s prior Chapter 13 case, 2:19-bk-04775-DPC, was

2    filed on June 16, 2016 and the Chapter 13 Trustee has filed a Motion to Dismiss for failure to make timely
3
     payments.
4
             6.       Co-Debtor has an automatic stay within the instant case as she has had no other filings within
5
     the year preceding this filing.
6
             7.       Debtor’s previous Chapter 13 case was dismissed voluntarily to allow both Debtors to file
7
     together with consolidated separate debts and community debts in anticipation of Co-Debtor’s dismissal for
8
     failure to make timely Plan payments.
9
             8.       Debtor has had no other cases pending within the twelve-month period prior to February 12,
10

11   2020.

12           9.       As of the date of the dismissal of Debtor’s prior case, the following §362(d) actions were

13   either pending or resolved by terminating, conditioning, or limiting the stay: None.

14           10.      Debtor filed the current pending case in good faith.
15
             11.      This motion is not made for the purposes of delay.
16
             12.      A Notice of Filing and Objection Bar Date and Certificate of Service are filed concurrently
17
     with this motion.
18
             WHEREFORE, Debtor respectfully requests the Court continue the stay under 11 U.S.C. §362(a) as
19
     to all creditors for the duration of this Chapter 13 proceeding as to Debtor and affirm existence of the current
20
     stay as to Co-Debtor, or until such time as the stay is terminated under §362(c)(1) or (c)(2), or a motion for
21

22
     relief from stay is granted under §362(d).

23           RESPECTFULLY SUBMITTED this 18th day of February, 2020.

24                                                             SIMMONS & GREENE, P.C.

25
                                                               /s/ Carlene M. Simmons
26                                                             Carlene M. Simmons, 022280
                                                               Attorney for Debtors
27

28                                                                                                                 2

Case 2:20-bk-01582-MCW                 Doc 8 Filed 02/18/20 Entered 02/18/20 10:19:27                  Desc
                                       Main Document    Page 2 of 3
1                                CERTIFICATE OF SERVICE

2    I HEREBY CERTIFY THAT ON THE 18th DAY OF FEBRUARY, 2020, SERVICE OF A TRUE AND
     ACCURATE COPY OF THE PRECEDING HAS BEEN SERVED UPON THE PARTIES ON THE
3    ATTACHED MAILING MATRIX BY ELECTRONIC FILING VIA THE BANKRUPTCY NOTICING
     CENTER AND VIA U.S. MAIL, POSTAGE PREPAID.
4

5
                                               SIMMONS & GREENE, P.C.
6

7                                              /s/ Carlene M. Simmons
                                               Carlene M. Simmons, 022280
8                                              Attorney for Debtor
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                    3

Case 2:20-bk-01582-MCW     Doc 8 Filed 02/18/20 Entered 02/18/20 10:19:27   Desc
                           Main Document    Page 3 of 3
